Affirmed and Memorandum Opinion filed December 23, 2008







Affirmed
and Memorandum Opinion filed December 23, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00142-CR
____________
 
GEORGE CORRAEL SNEED, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District
Court
Harris County, Texas
Trial Court Cause No.
1104456
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of aggravated robbery.  On February 13, 2008, the trial
court sentenced appellant to confinement for seventy years in the Institutional
Division of the Texas Department of Criminal Justice and assessed a fine of
$2,500.  Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  At appellant=s request, the record was provided to
him.  On October 6, 2008, appellant filed a pro se response to counsel=s brief.
We have
carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 23, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.  
Do Not Publish C Tex. R. App. P.
47.2(b).